Citation Nr: 9930987	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  

The Board notes that in a September 1998 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for lung and breathing problems, as secondary to 
asbestos exposure.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement (NOD).  Accordingly, this issue is not before 
the Board for appellate consideration. 


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reflects that the appellant has a 
current diagnosis of PTSD, as shown by the June 1997 VA 
psychiatric examination report where the examiner stated that 
the appellant had PTSD which was chronic and moderate.  At 
that time, the examiner stated that the appellant's PTSD 
existed prior to his entrance into the military, and that it 
was related to the extreme physical abuse and emotional abuse 
that he suffered "at the hands of his primary care 
providers."  The examiner indicated that once the appellant 
joined the military, he suffered traumatic experiences.  The 
examiner suggested that it was possible that those traumatic 
experiences aggravated the appellant's pre-existing PTSD.  

The Board observes that, in light of the above, the appellant 
has presented evidence of a current diagnosis of PTSD, and a 
medically based opinion suggesting that the appellant's pre-
existing PTSD was aggravated by service, has also been 
provided.  Therefore, since there is evidence sufficient to 
lend plausible support to the claim, the Board is of the 
opinion that the appellant's claim of service connection for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  See Gaines v. Brown, 11 
Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997); and Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

As the appellant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).

In that regard, the Board notes that in the appellant's PTSD 
Questionnaire, dated in April 1997, the appellant stated that 
he served off the waters of Vietnam while aboard the U.S.S. 
Constellation in March 1972, and on the USS Okinawa in June 
1973.  According to the appellant, his assigned duties 
included the following: (1) plane captain, (2) fireman, (3) 
"chalkman," (4) "landman," and (5) "yellow shirt, red 
shirt, and blue shirt."  Pertinent military records show 
that the appellant served on active duty from November 1971 
to March 1974.  The appellant's DD Form 214, Report of 
Separation from the Armed Forces of the United States, 
reflects that he served overseas for approximately nine 
months, and that he received the National Defense Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal.  The 
form further indicates that the appellant attended aviation 
flight preparatory school from February to March 1972.  

In the appellant's June 1997 VA psychiatric examination, the 
appellant reported numerous in-service stressors.  At that 
time, he stated that upon entering the military, he served 
aboard the USS Constellation as a "plane captain."  The 
appellant stated that the ship sailed off the coast of 
Vietnam, and that he served for a six month tour.  He 
indicated that during his tour, he saw, at close range, a man 
"immolated" while in the cockpit of a jet.  According to 
the appellant, at the time of the accident, he ran to the 
plane and opened the door finding the "guy in a ball of 
flames."  The appellant reported that the man was knocked 
down to the ground and the fire was put out with a fire 
extinguisher.  He noted that the man died nine months after 
the trauma.  According to the appellant, on another occasion, 
he saw a man who was "sucked up into an engine and spit out 
in two halves on the other side."  He stated that after the 
accident, he had to help clean up the "mess."  

In the appellant's June 1997 VA psychiatric examination, the 
appellant further indicated that another in-service stressor 
included the time when he witnessed his Lieutenant's plane 
explode, killing his Lieutenant.  He reported that at the 
time of the accident, families were allowed on board the USS 
Constellation, and that the Lieutenant's family was aboard 
the ship.  The appellant stated that his Lieutenant, with 
whom he had bonded well, went up in a plane on maneuvers in 
order to entertain the families.  According to the appellant, 
everyone on the ship, including the Lieutenant's family, 
watched the Lieutenant's plane blow up.  The appellant also 
noted that on another occasion, when he was working at a base 
in San Diego, California, a man was killed after he was 
crushed between a wall and a truck.  He revealed that he was 
standing approximately 75 feet away from the accident.  

The Board further notes that in the appellant's April 1997 
PTSD Questionnaire, the appellant indicated that on one 
occasion while he was aboard the USS Constellation, he 
watched as a man suffered a "traumatic amputation" when a 
landing cable broke.  In addition, in the appellant's May 
1997 VA examination, the appellant stated that on one 
occasion while he was working in the hanger on the USS 
Constellation, a man in a plane accidentally ejected himself 
from the seat.  According to the appellant, he arrived 
approximately two minutes after the accident, and at that 
time, "they were peeling his body off the ceiling."  

The Board observes that presently, there is no indication 
that the RO requested verification of the appellant's alleged 
stressors, as outlined above, by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Service Environmental Support Group (ESG)).  
The provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged inservice traumatic stressor, it is necessary to 
develop this evidence."  Manual M21-1, Part VI, 7.46(f)(2) 
(emphasis added).  Since the development outlined in the 
manual includes providing stressor information to the proper 
administration, formerly ESG, in an attempt to verify the 
claimed stressor, this procedure is deemed mandatory.  
Additionally, to conform to the ruling of the Court, the RO 
must allow the appellant to supplement his statement and 
reevaluate it if the USASCRUR is able to obtain some, but not 
all, of the stressor information submitted.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  Such development is 
necessary before the Board can proceed with its appellate 
review of the claim.  Cohen, 10 Vet. App. at 128, 137.  

Therefore, in order to give the appellant every consideration 
with respect to his claim for PTSD, the Board determines that 
further development of the claim is necessary.  Accordingly, 
this claim is REMANDED to the RO for the following actions:

1.  The RO should request from the 
appellant, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The appellant should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, locations, 
detailed descriptions of events, units 
involved, number and names of casualties, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The appellant is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details, an adequate search 
for verifying information can not be 
conducted.

2.  Regardless of the response from the 
appellant, the RO should review the 
claims file and compile a list of the 
appellant's alleged stressors in as much 
detail as possible.  The RO should then 
verify the occurrence of the claimed 
stressors through official channels, 
including the USASCRUR.  The USASCRUR 
should be provided a copy of the 
appellant's April 1997 PTSD 
Questionnaire, the May 1997 VA 
examination, the June 1997 VA psychiatric 
examination, the appellant's DD 214, 
Report of Separation from the Armed 
Forces of the United States, the 
appellant's response to the request for 
detailed information, and this remand.  
The USASCRUR should be requested to 
conduct a search in all of the available 
and appropriate sources, and provide any 
information which might corroborate the 
stressors.  Any information obtained 
should be associated with the claims 
file.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors during service, and; if so, 
what was the nature of the specific 
stressful event or events.  In any event, 
the RO must specifically render a finding 
of whether the appellant "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
that a claimed in-service stressor or 
stressor occurred, the RO must specify 
what in-service stressor or stressors it 
has determined are established by the 
record. 

4.  Thereafter, the appellant should be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  
All necessary special studies or tests 
are to be accomplished.  The examiner is 
requested to review the claims folder in 
conjunction with the examination for use 
in the study of the case.  In reviewing 
the appellant's case, the examiner is 
further requested to offer an opinion as 
to whether or not the appellant's PTSD 
existed prior to his period of active 
duty.  If the appellant's PTSD pre-
existed service, an opinion should be 
given as to whether his disorder became 
worse during service.  If the examiner 
determines that the psychiatric disorder 
worsened during service, an opinion 
should be given as to whether such a 
worsening was due to the natural 
progression of the psychiatric disorder; 
or whether such a worsening was due to 
any incident of service, including the 
appellant's verified stressor(s).  The RO 
must specify for the examiner the 
stressor or stressors that the RO 
determined are established by the record.  
Specifically, the examiner should offer 
an opinion as to whether the appellant's 
pre-existing PTSD was aggravated by 
service.  The complete rationale for all 
opinions expressed must be provided.  If 
the examiner is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained.  

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested medical opinion to ensure that 
it is responsive to the directives of 
this remand and if not, the RO should 
implement corrective procedures.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


